Exhibit GUARANTEE AND COLLATERAL AGREEMENT dated as of May30, 2008, among RENTECH ENERGY MIDWEST CORPORATION, as the Borrower, RENTECH, INC., as Holdings, the Subsidiaries of Holdings from time to time party hereto and CREDIT SUISSE, CAYMAN ISLANDS BRANCH as Collateral Agent [CS&M Ref. No. ] TABLE OF CONTENTS Page ARTICLE I Definitions SECTION 1.01.Credit Agreement 2 SECTION 1.02.Other Defined Terms 2 ARTICLE II Guarantee SECTION 2.01.Guarantee 2 SECTION 2.02.Guarantee of Payment; Continuing Guarantee 2 SECTION 2.03.No Limitations, Etc 2 SECTION 2.04.Reinstatement 2 SECTION 2.05.Agreement To Pay; Subrogation 2 SECTION 2.06.Information 2 SECTION 2.07.Taxes 2 ARTICLE III Pledge of Securities SECTION 3.01.Pledge 2 SECTION 3.02.Delivery of the Pledged Collateral 2 SECTION 3.03.Representations, Warranties and Covenants 2 SECTION 3.04.Certification of Limited Liability Company Interests and Limited Partnership Interests 2 SECTION 3.05.Registration in Nominee Name; Denominations 2 SECTION 3.06.Voting Rights; Dividends and Interest, Etc 2 ARTICLE IV Security Interests in Personal Property SECTION 4.01.Security Interest 2 SECTION 4.02.Representations and Warranties 2 SECTION 4.03.Covenants 2 SECTION 4.04.Other Actions 2 SECTION 4.05.Covenants Regarding Patent, Trademark and Copyright Collateral 2 i ARTICLE V Remedies SECTION 5.01.Remedies Upon Default 2 SECTION 5.02.Application of Proceeds 2 SECTION 5.03.Grant of License to Use Intellectual Property 2 SECTION 5.04.Securities Act, Etc 2 ARTICLE VI Indemnity, Subrogation and Subordination SECTION 6.01.Indemnity and Subrogation 2 SECTION 6.02.Contribution and Subrogation 2 SECTION 6.03.Subordination 2 ARTICLE VII Miscellaneous SECTION 7.01.Notices 2 SECTION 7.02.Security Interest Absolute 2 SECTION 7.03.Survival of Agreement 2 SECTION 7.04.Binding Effect; Several Agreement 2 SECTION 7.05.Successors and Assigns 2 SECTION 7.06.Agent’s Fees and Expenses; Indemnification 2 SECTION 7.07.Agent Appointed Attorney-in-Fact 2 SECTION 7.08.Applicable Law 2 SECTION 7.09.Waivers; Amendment 2 SECTION 7.10.WAIVER OF JURY TRIAL 2 SECTION 7.11.Severability 2 SECTION 7.12.Counterparts 2 SECTION 7.13.Headings 2 SECTION 7.14.Jurisdiction; Consent to Service of Process 2 SECTION 7.15.Termination or Release 2 SECTION 7.16.Additional Subsidiaries 2 SECTION 7.17.Right of Setoff 2 ii Schedules Schedule I Subsidiary Guarantors Schedule II Pledged Equity Interests; Pledged Debt Securities Schedule III Intellectual Property Exhibits Exhibit A Form of Supplement Exhibit B Form of Perfection Certificate iii GUARANTEE
